Name: Commission Regulation (EC) No 1020/94 of 2 May 1994 on the issuing of a standing invitation to tender for the resale on the internal market of 150 000 tonnes of common wheat fodder held by the intervention agency of the United Kingdom
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 112/12 3 . 5 . 94Official Journal of the European Communities COMMISSION REGULATION (EC) No 1020/94 of 2 May 1994 on the issuing of a standing invitation to tender (or the resale on the internal market of 150 000 tonnes of common wheat fodder held by the intervention agency of the United Kingdom internal market of 1 50 000 tonnes of common wheat fodder held by it in accordance with Regulation (EC) No 2131 /93 . Article 2 1 . The final date for the submission of tenders for the first partial invitation to tender shall be 10 May 1994. 2. The final date for the submission of tenders for the last partial invitation to tender shall be 28 June 1994. 3 . Tenders must be lodged with the intervention agency of the United Kingdom : Intervention Board for Agricultural Produce, Fountain House, 2 Queens Walk, UK-Reading RG1 7QW Berks, (Telex 848 302). THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as amended by Commission Regula ­ tion (EEC) No 2193/93 (2), and in particular Article 5 thereof, Whereas Commission Regulation (EEC) No 21 31 /93 (3), as amended by Regulation (EC) No 1 20/94 (4), lays down the procedure and conditions for the disposal of cereals held by intervention agencies ; whereas that Regulation lays down, in particular, that the minimum price to be paid is the local market price and that it may not, under any circumstances, be lower than the intervention price for the cereal concerned ; Whereas, in the present market situation, a standing invi ­ tiation to tender for the resale on the internal market of 1 50 000 tonnes of common wheat fodder held by the intervention agency of the United Kingdom should be issued ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, Article 3 Not later than Tuesday of the week following the final date for the submission of tenders, the intervention agency of the United Kingdom shall notify the Commis ­ sion of the quantities and average prices of the various lots sold. HAS ADOPTED THIS REGULATION : Article 1 The intervention agency of the United Kingdom shall issue a standing invitation to tender for the resale on the Article 4 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 May 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 181 , 1 . 7. 1992, p . 21 . (2) OJ No L 196, 5 . 8 . 1993, p . 22 . 0 OJ No L 191 , 31 . 7. 1993, p . 76 . O OJ No L 21 , 26 . 1 . 1994, p . 1 .